Exhibit 10.4

 

LAURUS MASTER FUND, LTD.

c/o Laurus Capital Management, LLC

825 Third Avenue, 14th Floor

New York, New York 10022

 

November 8, 2005                                        

 

AirNet Communications Corporation

3950 Dow Road

Melbourne, FL 32934

Attn: Stuart Dawley, Vice President and General Counsel

 

  Re: Security Agreement Waiver (this “Waiver”)

 

Dear Stuart:

 

Reference is made to the Security Agreement (as amended, modified or
supplemented from time to time, the “Security Agreement”) dated as of
November 8, 2005 between Laurus Master Fund, Ltd., a Cayman Islands corporation
(“Laurus”), and AirNet Communications Corporation, a Delaware corporation (the
“Company”). All capitalized terms used in this letter and not otherwise defined
herein shall have the meanings set forth in the Security Agreement.

 

Laurus is hereby notifying you of its decision to exercise the discretion
granted to it pursuant to Section 2(a)(ii) of the Security Agreement to make a
Loan to the Company in excess of the Formula Amount in effect on the date hereof
(the “Overadvance”). In connection with making the Overadvance, for a period
beginning on the Closing Date and ending on April 30, 2006 (the “Period”),
Laurus hereby waives compliance with Section 3 of the Security Agreement, but
solely as such provision relates to the immediate repayment requirement for
Overadvances. Laurus further agrees that solely for such Period (but not
thereafter), (i) the Overadvance shall not trigger an Event of Default under
Section 19(a) of the Security Agreement and (ii) notwithstanding anything to the
contrary set forth in Section 5(b)(ii) of the Security Agreement, the
Overadvance rate of interest set forth in Section 5(b)(ii) of the Security
Agreement (the “Overadvance Rate”) shall not be applicable during the Period;
provided that, upon expiration of the Period, notwithstanding the immediate
repayment requirement of the Overadvance at such time as required pursuant to
Section 3 of the Security Agreement, the Overadvance Rate shall again be
applicable to the outstanding amount of such Overadvance and such interest shall
be payable monthly, in arrears, commencing on May 1, 2006 and continuing
thereafter on the first business day of each consecutive calendar month. All
other terms and provisions of the Security Agreement and the Ancillary
Agreements remain in full force and effect.

 

This Waiver may not be amended or waived except by an instrument in writing
signed by the Company and Laurus. This Waiver may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one waiver.



--------------------------------------------------------------------------------

Delivery of an executed signature page of this Waiver by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof or
thereof, as the case may be. This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York. This Waiver sets forth the
entire agreement between the parties hereto as to the matters set forth herein
and supersede all prior communications, written or oral, with respect to the
matters herein.

 

If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.

 

Sincerely, LAURUS MASTER FUND, LTD. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Agreed and accepted on the date hereof AIRNET COMMUNICATIONS CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

- 2 -